       Case 19-10457-elf           Doc 15-1 Filed 04/16/19 Entered 04/16/19 15:08:26       Desc
                                        Proposed Order Page 1 of 1
Daniel Jones, Esq.
Stern & Eisenberg, PC
1581 Main Street, Suite 200
The Shops at Valley Square
Warrington, PA 18976
Telephone: (215) 572-8111
Facsimile: (215) 572-5025


                              IN THE UNITED STATES BANKRUPTCY COURT FOR
                                 THE EASTERN DISTRICT OF PENNSYLVANIA
                                             (PHILADELPHIA)

 IN RE:
            TARRANCE S LOVETT                             CHAPTER 13
                 DEBTOR
                                                          CASE NUMBER: 19-10457-ELF




                                                 ORDER

        AND NOW, this __________ day of _______________ , 2019, upon the motion of Lakeview
Loan Servicing, LLC (hereafter “Movant”), and upon the failure of Debtor to file an Answer or otherwise
plead as directed by the Court (and/or after hearing held and consideration of all evidence, arguments
and briefs of Counsel), it is ORDERED AND DECREED that Movant (and any assignee/successor-in-
interest) is granted relief from the stay of 11 U.S.C. §362 to proceed with enforcement of all rights
Movant has under state and federal law concerning the Property (the “Property”): 656 ARBOR RD,
YEADON, PA 19050.


       It is further ORDERED and DECREED that the 14-day stay pursuant to BKRP 4001(a)(3) is
hereby waived.

                                                     BY THE COURT:


                                                     __________________________________

                                                     UNITED STATES BANKRUPTCY JUDGE
